                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON
MICHAEL A. WOOD,

                      Petitioner,                          Case No. 3: 19-cv-304

-vs-                                                       District Judge Walter H. Rice
                                                           Magistrate Judge Michael R. Merz
WARDEN, Noble Correctional
Institution,

                          Respondent.


                                 RECOMMITTAL ORDER


       This case is before the Court on Petitioner's Objections (ECF No 44) to the Magistrate

Judge's Substituted Report and Recommendations (ECF No. 43).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly,

pursuant to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with

instructions to file a supplemental report analyzing the Objections and making recommendations

based on that analysis.

June JD, 2021.


                                                               Walter H. Rice
                                                         United States District Judge




                                                1
